 

                                                                                                                               
May 27, 2003

 

 

24/7 Real Media, Inc.
1250 Broadway
New York, New York  10001

 

 

Ladies and Gentlemen:

 

                                Reference is made to that certain Series C and
Series C-1 Preferred Stock and Common Stock Warrant Purchase Agreement (the
“Purchase Agreement”), of even date herewith, by and between the Company and
certain investors listed on the signature pages thereto (each, an “Investor”)
All terms used but not defined herein shall have the meanings given to such
terms in the Purchase Agreement.

 

                                Pursuant to the Purchase Agreement, the
Investors have purchased Series C-1 Stock.  The conversion of Series C-1 Stock
to Series C Stock are subject to stockholder approval, which will be sought at
an annual meeting of stockholders in July 2003 (the “Stockholder Meeting”).

 

                                As used herein, the term “Excess Shares” shall
mean the number of shares equal to the difference between (i) the sum of (w) the
aggregate number of shares of Common Stock into which the Series C Shares
acquired by the Investor pursuant to the Purchase Agreement are convertible or
converted (including, without limitation, any increase in such number as a
result of an anti-dilution adjustment pursuant to Section 5.8 of the Series C
Designation), and (x) the aggregate number of shares of Common Stock acquired by
the Investor upon exercise or conversion of the Warrants, in each case which are
held by the Investor and entitled to vote at any meeting of the stockholders of
the Company, however called, or in connection with any written consent of such
stockholders, and (ii) the quotient obtained by dividing (y) the aggregate
consideration paid by the Investor to purchase all securities of the Company
listed in item (i) above, including, without limitation, any amounts paid upon
exercise or conversion of the Warrants, by (z) $0.38.

 

                                The undersigned Investor hereby irrevocably
constitutes and appoints the Company as its proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of the
Investor, to vote (or cause to be voted) the Excess Shares at any meeting of the
stockholders of the Company, however called, or in connection with any written
consent of such stockholders, in the same proportion as all other shares of
common stock voted at such meeting or in such written consent, other than those
shares voted by the Investor.

 

                                The undersigned Investor hereby (i) represents
and warrants that there are no proxies heretofore given in respect of the Excess
Shares; (ii) affirms that the irrevocable proxy granted pursuant hereto is
coupled with an interest and may under no circumstances be revoked; (iii)
ratifies and confirms all that the holder of such irrevocable proxy may lawfully
do or cause

 

--------------------------------------------------------------------------------


 

 

to be done by virtue hereof; and (iv) affirms that this proxy is intended to be
irrevocable in accordance with the provisions of Section 212(e) of the Delaware
General Corporation Law.

 

                                Additionally, the Investor hereby agrees that,
until the Stockholder Meeting, it will not convert any shares of Series C Stock
into shares of Common Stock or exercise or convert any Warrants held by it. 
Nothing in the preceding sentence shall be deemed to limit the ability of the
Investor to vote the shares of Series C Stock held by it, subject to the terms
and provisions of this letter agreement.

 

                                The Investor and the Company agree to use their
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary, proper to advisable under applicable laws and
regulations to consummate and to make effective the agreements contemplated by
this letter agreement, including, without limitation, making such amendments or
modifications to this letter as may be requested by the Nasdaq from time to
time.

 

                                In addition to any other legend that may be
required under applicable securities laws or any other agreement between the
Company and the Investor, each certificate representing any shares of (i) Series
C Stock or (ii) Common Stock acquired by the Investor upon exercise or
conversion of the Series C Stock and Warrants (such shares of Series C Stock and
Common Stock are sometimes collectively referred to herein as “Restricted
Stock”) shall bear the following legend:

 

“THE RIGHTS OF THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO THE PROVISIONS OF A VOTING AGREEMENT DATED AS OF MAY 27, 2003 BY AND
BETWEEN 24/7 REAL MEDIA, INC. AND THE HOLDER HEREOF.  COPIES OF SUCH AGREEMENT
MAY BE OBTAINED AT NO COST UPON WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF
THIS CERTIFICATE TO THE SECRETARY OF 24/7 REAL MEDIA, INC.”

 

Each share of Restricted Stock shall continue to be subject to the provisions of
this Agreement, shall survive any sale, assignment, transfer, pledge or other
encumbrance or disposition by the Investor of Restricted Stock and shall be
binding on any purchaser, assignee, transferee, pledgee or acquiror of
Restricted Stock, unless such sale, assignment, transfer, pledge or other
encumbrance or disposition is pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”), or pursuant to Rule
144 promulgated thereunder.  The legend set forth above shall be removed by the
Company from any certificate evidencing Restricted Stock upon delivery to the
Company of an opinion by counsel, reasonably satisfactory to the Company, that
such Restricted Stock has been disposed of pursuant to an effective registration
statement under the Act or pursuant to Rule 144 promulgated thereunder.

 

                                This letter agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied.

 

 

2

--------------------------------------------------------------------------------


 

 

“INVESTORS”

 

 

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

24/7 REAL MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Norman Blashka

 

 

 

 

 

 

 

 

 

 

Norman Blashka

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------